Exhibit 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT TO AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of June 28, 2013 (this “Amendment”) is entered into among AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the
“Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the
initial Servicer (in such capacity, the “Servicer”), the PURCHASER AGENTS and
PURCHASERS listed on the signature pages hereto, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as administrator (in such
capacity, the “Administrator”).

 

R E C I T A L S

 

The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings set forth for such
terms in Exhibit I to the Agreement.

 

2.                                      Amendments to the Agreement.  As of the
Effective Date (as defined below), the Agreement is hereby amended as follows:

 

(i)                                     Section 9.1(g) of the Agreement is
hereby amended by replacing the percentage “2.25%” where it appears therein with
the percentage “3.25%”.

 

(ii)                                  The following new Section 13.17 is hereby
added to the Agreement immediately following existing Section 13.16 thereof:

 

Section 13.17                      Defaulted Receivables.

 

(a)                                 Each of the parties hereto hereby consents
to the sale, transfer and assignment, from time to time, of Defaulted
Receivables from the Seller to ABDC pursuant to an Assignment Agreement in form
and substance substantially similar to Exhibit XVII (each, a “Defaulted
Receivables Assignment Agreement”), provided that each of the following
conditions precedent have been satisfied with respect to such Defaulted
Receivables prior to effectiveness of such Defaulted Receivables Assignment
Agreement (such conditions, the “Defaulted Receivables Assignment Conditions”):

 

(i)                                     the Seller (or the Servicer on its
behalf) has delivered to the Administrator an executed officer’s certificate, in
form and  substance substantially similar to Exhibit XVIII (each, a “Defaulted
Receivables

 

--------------------------------------------------------------------------------


 

Certificate”), that (A) specifically identifies in reasonable detail each of the
Defaulted Receivables that are contemplated to be sold, transferred and assigned
by the Seller to ABDC pursuant to a Defaulted Receivables Assignment Agreement
(such Receivables, “Subject Defaulted Receivables”), (B) specifies the proposed
date of effectiveness of such Defaulted Receivables Assignment Agreement, that
shall be no earlier than ten (10) Business Days following the delivery date of
such Defaulted Receivables Certificate and (C) attaches a copy of the proposed
Defaulted Receivables Assignment Agreement;

 

(ii)                                  as of both the delivery date of such
Defaulted Receivables Certificate and the proposed effective date of such
Defaulted Receivables Assignment Agreement, no event has occurred and is
continuing, or would result from the execution and performance of such Defaulted
Receivables Assignment Agreement, that would constitute an Amortization Event or
an Unmatured Amortization Event;

 

(iii)                               the execution and performance of such
Defaulted Receivables Assignment Agreement would not violate any assumption made
in the most recently delivered true sale or non-consolidation opinion delivered
by counsel to the Seller in connection with this Agreement and the other
Transaction Documents;

 

(iv)                              after giving effect to such Defaulted
Receivables Assignment Agreement, the aggregate Outstanding Balance of all
Defaulted Receivables sold, transferred or assigned by the Seller to ABDC or any
Affiliate thereof during the immediately preceding twelve (12) calendar months
does not exceed $5,000,000;

 

(v)                                 the Seller is not retaining ownership of any
Defaulted Receivables owing from an Obligor of any Subject Defaulted Receivables
that are being sold, transferred and assigned pursuant to such Defaulted
Receivables Assignment Agreement;

 

(vi)                              the purchase price to be paid by ABDC to the
Seller for such Subject Defaulted Receivables (A) constitutes the fair market
value of such Subject Defaulted Receivables as of the effective date of such
Defaulted Receivables Assignment Agreement and (B) has been deposited into the
Collection Account;

 

(vii)                           solely with respect to the first such sale of
Defaulted Receivables from the Seller to ABDC pursuant to a Defaulted
Receivables Assignment Agreement, the Administrator shall have received a
favorable opinion dated on or after June 28, 2013 from external counsel to the
Seller, addressed to the Administrator, each Purchaser and each Purchaser Agent,
in form and substance satisfactory to the Administrator covering

 

2

--------------------------------------------------------------------------------


 

certain true sale and non-consolidation matters as may be reasonably requested
by the Administrator; and

 

(viii)                        the Seller (or the Servicer on its behalf) has
delivered to the Administrator a fully executed copy of such Defaulted
Receivables Assignment Agreement.

 

(b)                                 Upon satisfaction of each of the Defaulted
Receivables Assignment Conditions with respect to any Subject Defaulted
Receivable, the Administrator and each of the Purchasers shall release all of
its right, title and interest (including any security interest) in and to such
Subject Defaulted Receivables and all Related Security associated solely with
such Subject Defaulted Receivables and not with any other Receivables
(collectively with such Subject Defaulted Receivables, the “Subject Defaulted
Assets”).  Any sale by the Seller to ABDC of Subject Defaulted Assets in
accordance with this Section 13.17 shall constitute a “Permitted Defaulted
Assets Transaction”.  For the avoidance of doubt, neither the Administrator nor
any Purchaser shall release any of its right, title and interest (including any
security interest) in any property other than such Subject Defaulted Assets
pursuant to this clause (b), and none of them is hereby consenting to any sale,
transfer or assignment by the Seller of any Receivables or any Related Security
other than the Subject Defaulted Assets to ABDC pursuant to this Section 13.17
and such Defaulted Receivables Assignment Agreement.

 

(iii)                               The “Commitment” with respect to each
Related Committed Purchaser as set forth below each such Related Committed
Purchaser’s signature to the Agreement is hereby replaced with the amount set
forth below each such Related Committed Purchaser’s signature hereto.

 

(iv)                              The definition of “Purchase Limit” set forth
on Exhibit I to the Agreement is amended by replacing the amount “$700,000,000”
where it appears therein with the amount “$950,000,000”.

 

(v)                                 Clause (a) of the definition of “Required
Reserve Factor Floor” set forth on Exhibit I to the Agreement is amended by
replacing the percentage “17.90%” where it appears therein with the percentage
“20.50%”.

 

(vi)                              The definition of “Obligor Concentration
Limit” set forth on Exhibit I to the Agreement is replaced in its entirety with
the following:

 

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Eligible Receivables owed by any single Obligor and its
Affiliates (if any), the applicable concentration limit determined as follows
for Obligors who have short term unsecured debt ratings currently assigned to
them by S&P and/or Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings):

 

3

--------------------------------------------------------------------------------


 

 

S&P Rating

 

Moody’s Rating

 

Allowable % of 
Eligible 
Receivables

A-1

 

P-1

 

19.00%

A-2

 

P-2

 

9.50%

A-3

 

P-3

 

6.33%

Below A-3 or not rated by either S&P or Moody’s

 

Below P-3 or not rated by either S&P or Moody’s

 

3.00%

 

; provided that, (a) if any Obligor is rated by both S&P and Moody’s and has a
split rating, the applicable rating will be the lower of the two, (b) if any
Obligor is not rated by either S&P or Moody’s, the applicable Obligor
Concentration Limit shall be the one set forth in the last line of the table
above, (c) if any Obligor is rated by only one of S&P and Moody’s, the
applicable rating will be the rating assigned to such Obligor by S&P or Moody’s,
as applicable and (d)(i) subject to satisfaction of the Rating Agency Condition
and an increase in the percentage set forth in clause (a)(i) of the definition
of “Required Reserve,” upon Seller’s request from time to time, the
Administrator and each Purchaser Agent may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”) and (ii) subject to
satisfaction of the Rating Agency Condition, upon Seller’s request from time to
time, the Administrator and each Purchaser Agent may agree to a higher
percentage of Eligible Receivables for an Exception Obligor and its Affiliates
(each such higher percentage, an “Exception Concentration Limit”; together with
any Special Concentration Limit, each a “Subject Concentration Limit”); it being
understood that any Subject Concentration Limit may be cancelled by the
Administrator or any Purchaser Agent upon not less than five (5) Business Days’
written notice to the Seller.  For purposes of this clause (d), “Exception
Obligor” means each of Walgreen Co. and Express Scripts Holding Company.  As of
June 28, 2013 (i) Walgreen Co. and Express Scripts Holding Company shall have an
Exception Concentration Limit of 19.00% and 11.00%, respectively and (ii) Kaiser
Permanente shall have a Special Concentration Limit of 7.00%.

 

(vii)                           Clause (d) of the definition of “Regulatory
Change” set forth on Exhibit I to the Agreement for any Group Commitment is
replaced in its entirety with the following:

 

(d)                                 all requests, rules, guidelines and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities.

 

4

--------------------------------------------------------------------------------


 

(viii)                        The definition of “Scheduled Facility Termination
Date” set forth on Exhibit I to the Agreement for any Group Commitment is
replaced in its entirety with the following:

 

“Scheduled Facility Termination Date” means, for any Group Commitment, June 28,
2016 or with respect to any Purchaser Group party to an Assumption Agreement or
Transfer Supplement, such other date, if any, set forth  in the applicable
Assumption Agreement or Transfer Supplement.

 

(ix)                              Exhibit VI to the Agreement is replaced in its
entirety with Exhibit VI attached hereto.

 

(x)                                 Exhibit XVII is hereby added to the
Agreement immediately following existing Exhibit XVI in the form of Exhibit XVII
attached hereto.

 

(xi)                              Exhibit XVIII is hereby added to the Agreement
immediately following new Exhibit XVII in the form of Exhibit XVIII attached
hereto.

 

3.                                      Representations and Warranties;
Covenants.  Each of the Seller and the Servicer (on behalf of the Seller) hereby
certifies, represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser that on and as of the date hereof:

 

(i)                                     each of its representations and
warranties contained in Article V of the Agreement is true and correct, in all
material respects, as if made on and as of the Effective Date;

 

(ii)                                  no event has occurred and is continuing,
or would result from this Amendment or any of the transactions contemplated
herein, that constitutes an Amortization Event or Unmatured Amortization Event;

 

(iii)                               the Facility Termination Date for all
Purchaser Groups has not occurred; and

 

(iv)                              the Credit Agreement has not been amended
since November 20, 2012.

 

4.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement and each of the other Transaction
Documents to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement, as
amended by this Amendment.  This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as expressly set forth herein.

 

5.                                      Effectiveness. This Amendment shall
become effective on the date hereof (the “Effective Date”) upon satisfaction of
each of the following conditions:

 

5

--------------------------------------------------------------------------------


 

(a)                                 receipt by the Administrator and each
Purchaser Agent of counterparts of (i) this Amendment and (ii) the amended and
restated Fee Letter, dated as of the date hereof, by and among the Seller, the
Servicer, the Administrator and each Purchaser Agent;

 

(b)                                 the Administrator, each Purchaser Agent and
PNC Capital Markets LLC shall have received all accrued and unpaid fees, costs
and expenses to the extent then due and payable to it or the Purchasers on the
Effective Date;

 

(c)                                  receipt by the Administrator of favorable
opinions, addressed to the Administrator, each Purchaser and each Purchaser
Agent, in form and substance satisfactory to the Administrator, from in-house
counsel to the Seller and the Servicer covering certain corporate and
no-conflicts matters as may be reasonably requested by the Administrator; and

 

(d)                                 such other documents and instruments as a
Purchaser Agent may reasonably request, in form and substance satisfactory to
such Purchaser Agent.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument. 
Counterparts of this Amendment may be delivered by facsimile transmission or
other electronic transmission, and such counterparts shall be as effective as if
original counterparts had been physically delivered, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with the law of the State of New York
without regard to any otherwise applicable principles of conflicts of law (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

8.                                      Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment, the Agreement or any other
Transaction Document or any provision hereof or thereof.

 

9.                                      Transaction Document.  This Amendment
shall constitute a Transaction Document under the Agreement.

 

10.                               Ratification.  After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

 

[signature pages begin on next page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, as Seller

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name: J.F. Quinn

 

Title: Vice President & Corporate Treasurer

 

 

 

 

 

AMERISOURCEBERGEN DRUG
CORPORATION, as initial Servicer

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name: J.F. Quinn

 

Title: Vice President & Corporate Treasurer

 

 

 

 

Acknowledged and Agreed

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

/s/ J.F. Quinn

 

Name: J.F. Quinn

 

Title: Vice President & Corporate Treasurer

 

 

Fifth Amendment to RPA

(ARFC)

 

S-1

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., NEW YORK BRANCH, as Administrator

 

 

 

 

 

 

By:

/s/ Luna Mills

 

Name: Luna Mills

 

Title: Director

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION, as

 

an Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ David DeAngelis

 

Name: David V. DeAngelis

 

Title: Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, 
LTD., NEW YORK BRANCH, as Purchaser Agent for Victory Receivables Corporation

 

 

 

 

 

 

By:

/s/ Luna Mills

 

Name: Luna Mills

 

Title: Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., NEW YORK BRANCH, as Related

 

Committed Purchaser for Victory Receivables

 

Corporation

 

 

 

 

 

 

By:

/s/ Brian McNany

 

Name: B. McNany

 

Title: Vice President

 

 

 

Commitment: $300,000,000

 

Fifth Amendment to RPA

(ARFC)

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as an Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ William Rutkowski

 

Name: William P. Rutkowski

 

Title: Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Purchaser Agent and Related

 

Committed Purchaser for Wells Fargo Bank,

 

National Association

 

 

 

 

 

 

By:

/s/ William Rutkowski

 

Name: William P. Rutkowski

 

Title: Vice President

 

 

 

 

 

Commitment: $165,000,000

 

Fifth Amendment to RPA

(ARFC)

 

S-3

--------------------------------------------------------------------------------


 

 

LIBERTY STREET FUNDING LLC, as an

 

Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ Jill Russo

 

Name: Jill A. Russo

 

Title: Vice President

 

 

 

 

 

THE BANK OF NOVA SCOTIA, as Purchaser

 

Agent and Related Committed Purchaser for Liberty

 

Street Funding LLC

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name: Mark Sparrow

 

Title: Director

 

 

 

 

 

Commitment: $195,000,000

 

Fifth Amendment to RPA

(ARFC)

 

S-4

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC, as an

 

Uncommitted Purchaser

 

 

 

 

 

 

By:

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

 

Title: Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as

 

Purchaser Agent and Related Committed Purchaser

 

for Market Street Funding LLC

 

 

 

 

 

 

By:

/s/ William P. Falcon

 

Name: William P. Falcon

 

Title: Senior Vice President

 

 

 

 

 

Commitment: $65,000,000

 

Fifth Amendment to RPA

(ARFC)

 

S-5

--------------------------------------------------------------------------------


 

 

WORKING CAPITAL MANAGEMENT CO., LP,

 

as Uncommitted Purchaser and as Related

 

Committed Purchaser for Working Capital

 

Management Co., LP

 

 

 

 

 

 

By:

/s/ Masaaki Kawamoto

 

Name: Masaaki Kawamoto

 

Title: Attorney-in-Fact

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as

 

Purchaser Agent for Working Capital Management

 

Co., LP

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

Name: Raymond Ventura

 

Title: Deputy General Manager

 

 

 

Commitment: $225,000,000

 

Fifth Amendment to RPA

(ARFC)

 

S-6

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

FORM OF SETTLEMENT REPORT

 

[attached]

 

VI-1

--------------------------------------------------------------------------------


 

Amerisource Receivables Financial Corporation

For the Month Ended:

6/30/2013

($)

 

I . Portfolio Information

 

1.

 Beginning of Month Balance: (Total A/R Outstanding)

 

 

 

$

0

 

 

 

 

 

 

 

2.

 Gross Sales (Domestic & Foreign):

 

 

 

$

0

 

 

 

 

 

 

 

3.

 Deduct:

 

 

 

 

 

 

a.

 Total Collections:

 

 

 

$

0

 

 

b.

 Dilution

 

 

 

$

0

 

 

c.

 Net Write Offs

 

 

 

$

0

 

 

 

 

 

 

 

 

Add:

d.

 Misc. Non-Dilutive Adj.

 

 

 

$

0

 

 

e.

 Notes Receivable

 

 

 

$

0

 

4.

 

 

 

 

 

 

 

 

 

 

 

 

a.

Calculated Ending A/R Balance [(1) + (2) - (3 a,b,c)+(3d,e)]:

 

 

 

$

0

 

b.

Reported Ending A/R Balance

 

 

 

$

0

 

c.

Difference (If any)

 

 

 

$

0

 

 

 

 

 

 

 

5.

 Deduct:

 

 

 

 

 

 

a.

 Intercompany/affiliate Receivables

 

$

0

 

 

 

 

b.

 Delinquent Receivables

 

$

0

 

 

 

 

c.

 Defaulted Receivables

 

$

0

 

 

 

 

d.

 Bankrupt Customers < 60DPD

 

$

0

 

 

 

 

e.

 Foreign Receivables < 60 DPD

 

$

0

 

 

 

 

f.

 Contra Relationships

 

$

0

 

 

 

 

g.

 Cross Age Test 35% > 60 DPD

 

$

0

 

 

 

 

h.

 Excess Receivables with terms 31-60 Days

 

$

0

 

 

 

 

i.

 Excess Receivables with terms 61-90 Days

 

$

0

 

 

 

 

j.

 Notes Receivables

 

$

0

 

 

 

 

k.

 Unapplied Cash (if not excluded from aging)

 

$

0

 

 

 

 

l.

 Servicing Fee Reserve

 

$

0

 

 

 

 

m.

 Other Ineligibles

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

n.

 Total Ineligibles

 

 

 

$

0

 

6.

 Eligible Receivables [(4 b) - (5.n)]:

 

 

 

$

0

 

 

 

 

 

 

 

7.

 Deduct: Excess Concentration

 

 

 

$

0

 

8.

 Deduct: Rebate Reserve

 

 

 

$

0

 

9.

 Deduct: Government Receivable Excess

 

 

 

$

0

 

10.

 Deduct: Taxes

 

 

 

$

0

 

11.

 Net Pool Balance [(6) -(7) -(8) -(9) -(10)]:

 

 

 

$

0

 

 

 

 

Aging

 

Current

 

 

 

One Month

 

Two Months

 

Three Months

 

11.

 

Schedule:

 

Month

 

%

 

Prior

 

Prior

 

Prior

 

b.

 

Current

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

c.

 

1-30 Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

d.

 

31-60 Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

e.

 

61-90 Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

f.

 

91-120 Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

g.

 

121-150 Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

h.

 

151+ Days Past Due

 

$

0

 

0.00

%

$

0

 

$

0

 

$

0

 

 

 

Total:

 

$

0

 

100.00

%

$

0

 

$

0

 

$

0

 

 

Prepared by

 

 

Reviewed by

 

 

1

--------------------------------------------------------------------------------


 

II. Calculations Reflecting Current Activity

 

13.

Amount Outstanding

 

 

 

 

 

 

 

$

0

 

14.

Required Reserve (Sum of (a), (b), and (c))

 

 

 

 

 

 

 

0.00

%

 

a. Maximum of:

 

 

 

 

 

 

 

0.00

%

 

(i) Required Reserve Factor Floor

 

 

 

 

 

 

 

0.00

%

 

(ii) Sum of the Loss Reserve and the Dilution Reserve

 

 

 

 

 

 

 

0.00

%

 

1. Loss Reserve

 

 

 

 

 

 

 

0.00

%

 

2. Dilution Reserve

 

 

 

 

 

 

 

0.00

%

 

b. Servicing Reserve

 

 

 

 

 

 

 

0.00

%

 

c. Yield Reserve

 

 

 

 

 

 

 

0.00

%

15.

Required Reserve [(10) x (13)]:

 

 

 

 

 

 

 

$

0

 

16.

Maximum Funding Availability

 

 

 

 

 

 

 

$

0

 

17.

Funding Availability based on Facility Limit

 

 

 

 

 

 

 

$

0

 

18.

Additional Availability or (Required Paydown)

 

 

 

 

 

 

 

$

0

 

 

III. Compliance

 

19.

(CP Outstanding + RR) / NPB [(14) + (12) / (10)] < 100% :

 

 

 

 

 

In Compliance

 

0.0

%

 

 

 

 

 

 

 

 

 

 

 

20.

3M Avg. Delinquency Ratio

 

3.25

%

 

 

In Compliance

 

0.00

%

 

a. 1M Delinquency Ratio (Current Month)

 

 

 

 

 

 

 

0.00

%

 

b. 1M Delinquency Ratio (1-month Prior)

 

 

 

 

 

 

 

0.00

%

 

c. 1M Delinquency Ratio (2-months Prior)

 

 

 

 

 

 

 

0.00

%

 

 

 

 

 

 

 

 

 

 

21.

3M Avg. Default Ratio

 

0.50

%

 

 

In Compliance

 

0.00

%

 

a. 1M Default Ratio (Current Month)

 

 

 

 

 

 

 

0.00

%

 

b. 1M Default Ratio (1-month Prior)

 

 

 

 

 

 

 

0.00

%

 

c. 1M Default Ratio (2-months Prior)

 

 

 

 

 

 

 

0.00

%

 

 

 

 

 

 

 

 

 

 

22.

3M Avg. Dilution Ratio

 

4.25

%

 

 

In Compliance

 

0.00

%

 

a. 1M Dilution Ratio (Current Month)

 

 

 

 

 

 

 

0.00

%

 

b. 1M Dilution Ratio (1-month Prior)

 

 

 

 

 

 

 

0.00

%

 

c. 1M Dilution Ratio (2-months Prior)

 

 

 

 

 

 

 

0.00

%

 

 

 

 

 

 

 

 

 

 

23.

1M DSO Ratio

 

25

 

 

 

In Compliance

 

—

 

 

 

 

 

 

 

 

 

 

 

 

24.

Facility Limit

 

$

950,000,000

 

 

 

In Compliance

 

 

 

 

IV. Bank Covenant Compliance

 

 

 

Minimum or
Maximum Covenant
Level

 

Min or Max
Covenant Level
Achieved

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.

Leverage Ratio

 

3.00 to 1.00

 

Yes

 

In Compliance

 

 

 

 

Prepared by

 

 

Reviewed by

 

 

2

--------------------------------------------------------------------------------


 

V. Excess Concentration: (Calculation)

 

Eligible Receivables

 

$

0

 

 

 

 

Allowable Percentage

 

Max. Allowable Balance)

 

Credit Rating

 

19.00

%

$

0

 

Walgreens

 

11.00

%

$

0

 

Express

 

7.00

%

$

0

 

Kaiser

 

3.00

%

$

0

 

NR/NR

 

6.33

%

$

0

 

A3/P3

 

9.50

%

$

0

 

A2/P2

 

19.00

%

$

0

 

A1/P1

 

19.00

%

$

0

 

A1+/P1

 

 

 

 

Largest

 

Short-Term

 

Allowable

 

Total

 

Allowable

 

Excess

 

 

 

Obligors

 

Debt Rating

 

Percentage

 

Receivables

 

Receivables

 

Receivables

 

1

 

Express Scripts

 

Express

 

11.00

%

$

0

 

$

0

 

$

0

 

2

 

Walgreens

 

Walgreens

 

19.00

%

$

0

 

$

0

 

$

0

 

3

 

Kaiser Foundation Hospitals

 

Kaiser

 

7.00

%

$

0

 

$

0

 

$

0

 

4

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

5

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

6

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

7

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

8

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

9

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

10

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

11

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

12

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

13

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

14

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

15

 

Obligor Name

 

NR/NR

 

3.00

%

$

0

 

$

0

 

$

0

 

 

 

Total

 

 

 

 

 

$

0

 

$

0

 

$

0

 

 

The undersigned hereby represents and warrants that the foregoing is a true and
accuarate accounting with respect to outstanding receivables as of
                               accordance with the Receivables Purchase
Agreement dated                                and that all representations and
warranties related to such Agreement are restated and reaffirmed.

 

Signed:

 

 

Date:

 

Title:

 

 

 

 

Prepared by

 

 

Reviewed by

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT XVII

 

FORM OF DEFAULTED RECEIVABLES ASSIGNMENT AGREEMENT

 

[attached]

 

XVII-1

--------------------------------------------------------------------------------


 

FORM OF DEFAULTED RECEIVABLES ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT, dated as of [        ], 20[    ] (this “Agreement”)
is entered into between AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, a
Delaware corporation (the “Assignor”), and AMERISOURCEBERGEN DRUG CORPORATION, a
Delaware corporation (the “Assignee”).

 

R E C I T A L S

 

WHEREAS, reference is made to (i) that certain Amended and Restated Receivables
Purchase Agreement, dated as of April 29, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”) by and among the Assignor, the Assignee, the various Purchasers and
Purchaser Agents from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as administrator (the
“Administrator”) and (ii) that certain Receivables Sale Agreement, dated as of
July 10, 2003 (as amended, restated, supplemented or otherwise modified from
time to time, the “Sale Agreement”) between the Assignee, as seller and the
Assignor, as buyer.  Capitalized terms used but not defined herein shall have
the meanings set forth for such terms in Exhibit I to the Receivables Purchase
Agreement; and

 

WHEREAS, the Subject Receivables (as defined below) are Defaulted Receivables
and in order to facilitate the sale of the Subject Receivables to a third party
and to maximize collections in respect of the Subject Receivables, the Assignee
desires to purchase from the Assignor, and the Assignor desires to sell to the
Assignee, for a purchase price of $[          ] (the “Purchase Price”), each of
those certain Receivables, described on Schedule A hereto (such Receivables
described thereon, the “Subject Receivables”), together with all Related
Security associated solely with such Subject Receivables and not with any other
Receivables (collectively, with the Subject Receivables, the “Subject Assets”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Purchase and Sale of Subject Assets.  Subject to the terms and
conditions hereof, the Assignee hereby agrees to pay the Purchase Price to the
Assignor on or prior to the date hereof, in consideration for the Subject
Assets, which Purchase Price shall be paid by deposit of immediately available
funds into the Collection Account.  Effective immediately upon the Assignee’s
payment of the Purchase Price in accordance with the foregoing sentence, the
Assignor hereby sells, transfers, conveys and assigns to the Assignee all of its
right, title and interest in and to the Subject Assets (the “Sale”).  Such
transfer by the Assignor is made without recourse, representation or warranty of
any kind.  The payment of the Purchase Price by the Assignee shall be with
unencumbered funds of the Assignee and shall constitute Collections on the
Subject Receivables for all purposes of the Receivables Purchase Agreement and
each of the other Transaction Documents.  Each of the Subject Receivables shall
continue to be treated as Defaulted Receivables under the Receivables Purchase
Agreement for purposes of calculating the Default Ratio and the Loss Reserve. 
Each of the Assignor and the Assignee hereby covenants and agrees that
notwithstanding anything to the contrary set forth in the Sale

 

--------------------------------------------------------------------------------


 

Agreement, no Subject Receivable will hereafter be sold, assigned or transferred
by the Assignee to the Assignor pursuant to the Sale Agreement.

 

2.             Release of Interest in Subject Assets.  Upon satisfaction of each
of the conditions set forth in Section 5 hereof, the Assignor hereby releases
all of its right, title and interest in and to the Subject Assets.

 

3.             Representations and Warranties; Covenants.

 

(a)           Upon the effectiveness of this Agreement, each of the Assignor and
the Assignee hereby certifies, represents and warrants to the Administrator,
each Purchaser Agent and each Purchaser (collectively, the “Transaction
Parties”) that on and as of the date hereof:

 

(i)            all representations and warranties made by it in the Sale
Agreement or the Receivables Purchase Agreement (other than any representations
or warranties made by it in respect of the Subject Assets) are true and correct,
in all material respects, as if made on and as of the Effective Date;

 

(ii)           (a) no event has occurred and is continuing, or would result from
this Agreement, the Sale, or any of the transactions contemplated herein or
thereby, that constitutes an Amortization Event, Unmatured Amortization Event,
Termination Event or Unmatured Termination Event (as defined in the Receivables
Sale Agreement) and (b) the Facility Termination Date for all Purchaser Groups
has not occurred; and

 

(iii)          (a) the Purchase Price constitutes the fair market value of the
Subject Assets as of the date hereof and (b) a third party that is not an
Affiliate of the Assignor or the Assignee has agreed to purchase the Subject
Assets from the Assignee, on or about the date hereof, for an amount equal to
the Purchase Price.

 

(b)           Each of the Assignor and the Assignee hereby acknowledge and agree
that none of the Transaction Parties nor any of the other Indemnified Parties
expresses any opinion as to the treatment or characterization of the Sale for
tax, valuation, accounting or any other purpose and that the Transaction Parties
and each other Indemnified Parties shall have no liability with respect to any
such treatment or characterization.  In connection therewith, each of the
Assignor and the Assignee hereby indemnifies each Transaction Party and each
other Indemnified Party from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of any Indemnified
Party) and disbursements awarded against or incurred by any of them arising out
of or as a result of this Agreement, the Sale or any of the transactions
contemplated hereunder or thereby.

 

4.             Effect of Agreement.  Except as expressly set forth herein, all
provisions of the Receivables Purchase Agreement and the Sale Agreement shall
remain in full force and effect and are hereby ratified.  This Agreement shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Sale Agreement or the Receivables Purchase Agreement (or any related
document or agreement) other than as set forth herein.

 

2

--------------------------------------------------------------------------------


 

5.             Effectiveness. This Agreement shall become effective on the date
hereof (the “Effective Date”) subject to the satisfaction of each of the
following conditions precedent:

 

(a)           each of the parties hereto shall have received counterparts of
this Agreement executed by each of the other parties hereto;

 

(b)           the Assignor shall have received the Purchase Price in accordance
with Section 1 hereof; and

 

(c)           each of the Defaulted Receivables Assignment Conditions have been
satisfied with respect to the Sale.

 

6.             Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.  Counterparts of this
Agreement may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.

 

7.             CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW.

 

8.             CONSENT TO JURISDICTION.  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.

 

9.             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

10.          Section Headings.  The various headings of this Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Agreement, the Sale

 

3

--------------------------------------------------------------------------------


 

Agreement, the Agreement or any other Transaction Document or any provision
hereof or thereof.

 

11.          Transaction Document.  This Agreement shall constitute a
Transaction Document under the Agreement.

 

12.          Third Party Beneficiary.  Each of the parties hereto acknowledges
and agrees that each of the Transaction Parties is a third-party beneficiary of
the rights of the Assignor arising hereunder, and notwithstanding anything to
the contrary contained herein or in any other Transaction Document, shall have
the sole right to exercise all such rights and related remedies.

 

13.          Ratification.  After giving effect to this Agreement and the
transactions contemplated hereby, all of the provisions of the Performance
Undertaking shall remain in full force and effect and the Performance Guarantor
hereby ratifies and affirms the Performance Undertaking and acknowledges that
the Performance Undertaking has continued and shall continue in full force and
effect in accordance with its terms.

 

[signature pages begin on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Assignor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

 

 

AMERISOURCEBERGEN CORPORATION

 

 

 

 

 

By:

 

 

Name:

J.F. Quinn

 

Title:

Vice President & Corporate Treasurer

 

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SUBJECT RECEIVABLES

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT XVIII

 

FORM OF DEFAULTED RECEIVABLES CERTIFICATE

 

[attached]

 

XVIII-1

--------------------------------------------------------------------------------


 

FORM OF DEFAULTED RECEIVABLES CERTIFICATE

 

---

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION

 

DEFAULTED RECEIVABLES CERTIFICATE

 

dated                    , 20     

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, NY 10020
Attention:  Luna Mills
Telephone:  (212) 782-6959
Facsimile:  (212) 782-6998

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of April 29, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”) among Amerisource Receivables Financial
Corporation (the “Seller”), AmerisourceBergen Drug Corporation (“ABDC”), as
initial Servicer (the “Servicer”), the various Purchaser Groups from time to
time party thereto, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as Administrator (the “Administrator”).  Capitalized terms defined in the
Agreement are used herein with the same meanings.

 

The Seller and the Servicer hereby notify the Administrator that they desire to
(i) enter into a Permitted Defaulted Assets Transaction on or about
              , 20     (the “Subject Date”), pursuant to which the Seller shall
sell, transfer and assign all of its rights, title and interest in each of the
Defaulted Receivables listed on Exhibit A hereto (the “Subject Defaulted
Receivables”) and (ii) cause such sale of Subject Defaulted Receivables to be
made pursuant to a Defaulted Receivables Assignment Agreement.

 

The Seller and the Servicer hereby certify, represent and warrant to the
Administrator, each Purchaser Agent and each Purchaser that on the date hereof:

 

(a)                                 each of its representations and warranties
contained in Article V of the Agreement is true and correct, in all material
respects, as if made on and as of the date hereof;

 

(b)                                 no event has occurred and is continuing, or
would result from the requested sale of Subject Defaulted Receivables on the
Subject Date pursuant to such Defaulted Receivables Assignment Agreement, that
constitutes an Amortization Event or Unmatured Amortization Event;

 

--------------------------------------------------------------------------------


 

(c)                                  after giving effect to the sale of Subject
Defaulted Receivables on the Subject Date in accordance with such  Defaulted
Receivables Assignment Agreement, the aggregate of the Receivable Interests
shall not exceed 100%; and

 

(d)                                 the sale of the Subject Defaulted
Receivables on the Subject Date in accordance with such Defaulted Receivables
Assignment Agreement shall constitute a Permitted Defaulted Assets Transaction.

 

This Defaulted Receivables Certificate shall constitute a Transaction Document
under the Agreement.

 

[signature pages begin on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Defaulted Receivables
Certificate to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

 

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBJECT DEFAULTED RECEIVABLES

(attached)

 

--------------------------------------------------------------------------------